EXHIBIT PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (the "Agreement") is made and entered into as of the 1st day of July, 2008, by and among Energy King, Inc., formerly known as Buckeye Ventures, Inc., a Nevada corporation (hereinafter referred to as "ENERGY KING"), World Wide Motion Pictures Corporation., a Michigan corporation (hereinafter referred to as "WWMPC"), and Christopher Corporation, a Michigan corporation (hereinafter referred to as the "PURCHASER"). RECITALS A.Pursuant to a Share Exchange Agreement dated October 14, 2005 and amended January 10, 2006 (the “Share Exchange Agreement”) and subsequent corporate reorganizations, ENERGY KING acquired 48,000 issued and outstanding shares of the capital stock of WWMPC (the “Shares”), making WWMPC a subsidiary of ENERGY KING.Pursuant to an Operating Agreement dated February 22, 2006 and effective March 1, 2006 (the “Operating Agreement”), WWMPC has been operating as an independent subsidiary of ENERGY KING and its predecessor. B.The Board of Directors of ENERGY KING and WWMPC deem it to be advisable and in the best interests of said corporations and their stockholders that WWMPC no longer be owned, in whole or in part, by ENERGY KING. C.PURCHASER is a corporation that is controlled by certain associates of the management of WWMPC. D.ENERGY KING is willing to sell the Shares to PURCHASER, and PURCHASER is willing to purchase all of said outstanding capital stock. NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the parties hereto agree as follows: SECTION 1.PURCHASE OF SHARES 1.1Purchase of Shares.ENERGY KING and PURCHASER hereby agree that PURCHASER shall purchase the shares on the date hereof or on another date as soon as practicable hereafter that is agreed to by the parties (the “Closing Date”) for an aggregate purchase price of One Dollar ($1.00).The parties acknowledge that the purchase price was arbitrarily determined and does not necessarily bear any relation to the current or future net assets, net income or value of WWMPC. 1.2Delivery of Shares.On the Closing Date, ENERGY KING will deliver to PURCHASER the certificate(s) representing the Shares, duly endorsed (or with executed stock powers) for transfer to PURCHASER.Simultaneously, PURCHASER will deliver to ENERGY KING the purchase price for the Shares. SECTION
